Citation Nr: 0017891	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-13 716A	)	DATE
	)
	)


THE ISSUE

Whether a June 6, 1997 decision wherein the Board of 
Veterans' Appeals determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for chronic bronchitis, and denied 
entitlement to service connection for hearing loss should be 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with additional service in the United States Air Force 
Reserve and Army National Guard.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 6, 1997 
Board decision.

The Board has considered the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for chronic bronchitis as a 
topic of separate decision under a separate docket number.
FINDINGS OF FACT

1.  In a June 6, 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic 
bronchitis, and that the claim of entitlement to service 
connection for bilateral hearing loss was not well grounded.  

2.  In May 1999 the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's June 6, 1997 
denial of service connection for bilateral hearing loss as 
not well grounded, vacated that portion of the decision 
wherein the Board determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for chronic bronchitis, and remanded this 
issue to the Board for additional review consistent with the 
directive of the Court.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's June 6, 1997 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); and 
38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 6, 1997, the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for chronic bronchitis.  
Also, the Board determined that the claim of entitlement to 
service connection for bilateral defective hearing was not 
well-grounded.  The veteran appealed the Board's decision to 
the Court.

In May 1999 the Court affirmed the Board's determination that 
the claim of entitlement to service connection for bilateral 
hearing loss was not well grounded, vacated the Board's 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic bronchitis, and remanded this issue to 
the Board.  The case has since been returned to the Board for 
compliance with directives that were specified.


The moving party then requested revision of the Board's June 
6, 1997 decision based on CUE.  The moving party has been 
provided a copy of the pertinent regulations regarding this 
issue. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  The Court 
affirmed the Board's determination that the claim of 
entitlement to service connection for hearing loss was not 
well grounded.

All final Board decisions are subject to revision on the 
basis of CUE, except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).

Essentially, this means that once the Board's decision of 
June 6, 1997 was subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision with respect to the affirmed issue of entitlement to 
service connection for hearing loss on the basis of CUE.  
Accordingly, the motion is denied.

The Court vacated the Board's determination that new and 
material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic 
bronchitis, and remanded this issue to the Board; this 
was challenged on the basis of CUE in the moving party's 
motion.  Thus, there is no final decision on such issue 
for the Board to review on the basis of CUE.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.


ORDER

The motion for revision of the June 6, 1997 Board decision 
with respect to the issue of entitlement to service 
connection for hearing loss on the grounds of CUE is denied.

The motion for revision of the June 6, 1997 Board decision 
with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for chronic bronchitis on the grounds 
of CUE is dismissed.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals



